SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission file number: 000-32987 UNITED SECURITY BANCSHARES (Exact name of registrant as specified in its charter) CALIFORNIA 91-2112732 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2126 Inyo Street, Fresno, California (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code(559) 248-4943 Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNox Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated fileroAccelerated fileroNon-accelerated fileroSmall reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox Aggregate market value of the Common Stock held by non-affiliates as of the last business day of the registrant’s most recently completed second fiscal quarter - June 30, 2010:$32,434,746 Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, no par value (Title of Class) Shares outstanding as of April 30, 2011: 13,133,871 TABLE OF CONTENTS Facing Page Table of Contents PART I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Operations and Comprehensive (Loss) Income 2 Consolidated Statements of Changes in Shareholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Overview 32 Results of Operations 37 Financial Condition 40 Asset/Liability Management – Liquidity and Cash Flow 50 Regulatory Matters 52 Item 3. Quantitative and Qualitative Disclosures about Market Risk 56 Interest Rate Sensitivity and Market Risk 56 Item 4. Controls and Procedures 58 PART II. Other Information Item 1. Legal Proceedings 60 Item 1A. Risk Factors 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 3. Defaults Upon Senior Securities 60 Item 4. Reserved 60 Item 5. Other Information 60 Item 6. Exhibits 60 Signatures 61 Table of Contents PART I. Financial Information United Security Bancshares and Subsidiaries Consolidated Balance Sheets – (unaudited) March 31, 2011 and December 31, 2010 (in thousands except shares) March 31, December 31, Assets Cash and due from banks $ $ Cash and due from FRB Cash and cash equivalents Interest-bearing deposits in other banks Investment securities available for sale (at fair value) Loans and leases Unearned fees ) ) Allowance for credit losses ) ) Net loans Accrued interest receivable Premises and equipment – net Other real estate owned Intangible assets Goodwill Cash surrender value of life insurance Investment in limited partnership Deferred income taxes - net Other assets Total assets $ $ Liabilities & Shareholders’ Equity Liabilities Deposits Noninterest bearing $ $ Interest bearing Total deposits Other borrowings Accrued interest payable Accounts payable and other liabilities Junior subordinated debentures (at fair value) Total liabilities Shareholders’ Equity Common stock, no par value 20,000,000 shares authorized, 13,133,871 and 13,000,840 issued and outstanding, in 2011 and 2010, respectively Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to consolidated financial statements 1 Table of Contents United Security Bancshares and Subsidiaries Consolidated Statements of Operations and Comprehensive Income (Unaudited) Quarter Ended March 31, (In thousands except shares and EPS) Interest Income: Loans, including fees $ $ Investment securities – AFS – taxable Investment securities – AFS – nontaxable - 15 Federal funds sold - 8 Interest on deposits in FRB 51 2 Interest on deposits in other banks 10 10 Total interest income Interest Expense: Interest on deposits Interest on other borrowings 85 Total interest expense Net Interest Income BeforeProvision for Credit Losses Provision for Credit Losses Net Interest Income Noninterest Income: Customer service fees Increase in cash surrender value of bank-owned life insurance (Gain) loss on sale of other real estate owned ) (Loss) gain on fair value of financial liability ) Other Total noninterest income Noninterest Expense: Salaries and employee benefits Occupancy expense Data processing 24 19 Professional fees FDIC/DFI insurance assessments Director fees 58 57 Amortization of intangibles Correspondent bank service charges 76 76 Impairment loss on core deposit intangible 36 57 Impairment loss on investment securities (cumulativetotal other-than-temporary loss of $3.6 million, net of $3.9 million recognized in other comprehensive loss, pre-tax) 0 Impairment loss on OREO Loss on California tax credit partnership OREO expense Other Total noninterest expense Income Before Taxes on Income Provision for Taxes on Income 50 76 Net Income $ $ Other comprehensive income, net of tax: Unrealized gain on available for sale securities, and past service costs of employee benefit plans – net of income tax (benefit) expense of $(23), and $378 ) Comprehensive Income $ $ Net Income per common share Basic $ $ Diluted $ $ Shares on which net income per common shares were based Basic Diluted See notes to consolidated financial statements 2 Table of Contents United Security Bancshares and Subsidiaries Consolidated Statements of Changes in Shareholders’ Equity (unaudited) Common stock Common stock Accumulated
